Citation Nr: 0707120	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957, and from February 1957 to February 1974.  He 
died in May 2003.  The appellant is the veteran's surviving 
spouse.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The veteran died in May 2003; a certificate of death 
provides that the immediate cause of death was 
cerebrovascular disease.

2.  At the time of the veteran's death, service connection 
had been established for bilateral hearing loss, evaluated as 
100 percent disabling; retroperitoneal prostatectomy, status-
post, prostate cancer, as a result of Agent Orange exposure, 
evaluated at one point as 100 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and status-post excision 
liposarcoma, left thigh, evaluated as 10 percent disabling.

3.  There is no nexus between the cause of the veteran's 
death and his periods of service or his service-connected 
disabilities.

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 
February 1974 for a period of not less than five years 
immediately preceding death.
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  DIC benefits under 38 U.S.C.A. § 1318 are not warranted.  
38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

When a veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

The veteran died in May 2003.  A certificate of death 
provides that the immediate cause of death was 
cerebrovascular disease.

At the time of the veteran's death, service connection had 
been established for bilateral hearing loss, evaluated as 100 
percent disabling; retroperitoneal prostatectomy, status-
post, prostate cancer, as a result of Agent Orange exposure, 
evaluated at one point as 100 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and status-post excision 
liposarcoma, left thigh, evaluated as 10 percent disabling.

First, the Board observes that the veteran's service medical 
records are negative for any complaints, symptoms, findings 
or diagnoses related to his terminal cerebrovascular disease.  

The competent post-service medical evidence includes no 
opinion or other medical evidence linking the veteran's fatal 
condition to his service.  The earliest medical evidence of 
cerebrovascular disease in the record is dated decades after 
the veteran's separation from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).    

The Board further notes that there is no competent medical 
evidence linking any of the veteran's service-connected 
disabilities to his fatal cerebrovascular disease.  

The Board recognizes the contentions by the appellant that 
the veteran's death was due to the stress of prostate cancer, 
surgery and subsequent residuals.  She asserts that the 
veteran's body was no longer able to withstand the continuing 
anxiety and stress caused by cancer.  As a layperson, 
however, she is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, her assertions cannot 
constitute competent medical evidence that the veteran's 
death was related to a service-connected condition.  

Moreover, the competent medical evidence fails to support the 
appellant's contention.  The competent medical evidence 
simply fails to show that the veteran's service-connected 
disabilities resulted in "debilitating effects" that made 
him "materially less capable" of resisting the effects of 
his cerebrovascular disease.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  The post-service 
medical record only provides evidence against this claim, 
indicating two disorders (the cancer and the heart disorder) 
that have no connection to each other, with no indication of 
a connection to the other.

In sum, the competent medical evidence demonstrates that the 
veteran's death was not related to service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

If, as in the present case, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits under 38 U.S.C.A. § 1318 
if, at the time of the veteran's death, the veteran had a 
service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death or had a service-connected disability 
rated totally disabling for five years or more following his 
separation from active military service.  38 U.S.C.A. § 1318.

A September 2000 rating decision assigned the veteran a 100 
percent evaluation for bilateral hearing loss, effective from 
June 2000.  Prior to that time, the veteran was evaluated as 
less than 100 percent disabled.  As the veteran died in May 
2003, his total rating was not in effect for 10 years at the 
time of his death.  

As such, the statutory criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 are not met.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DIC benefits under 38 U.S.C.A. § 
1318, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal for DIC benefits under 38 U.S.C.A. § 1318 is 
denied as a matter of law.



The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision dated in June 2003; a statement of the case dated in 
April 2004; and a supplemental statement of the case dated in 
October 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence dated in April 2006 provided the veteran 
Dingess notice.  Simply stated, based on the notice already 
provided to the appellant cited above, a further amended 
notice to the appellant would not provide a basis to grant 
these claims.  Moreover, neither the appellant nor her 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
appellant. 

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
need not conduct an additional examination because the 
information and evidence of record, as set forth and analyzed 
above, contains sufficient competent medical evidence to 
decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As service and post-
service medical records provide evidence against this claim, 
indicating no connection between service and death, there is 
no basis to obtain a medical opinion.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1318 are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


